                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 1 of 20



                                                                                              1   VENABLE LLP
                                                                                                  Frank C. Cimino, Jr. (pro hac vice to be filed)
                                                                                              2   fccimino@venable.com
                                                                                                  Megan S. Woodworth (pro hac vice to be filed)
                                                                                              3   mswoodworth@venable.com
                                                                                                  600 Massachusetts Ave., NW
                                                                                              4   Washington, D.C. 20001
                                                                                                  Telephone: (202) 344-4000
                                                                                              5   Facsimile: (202) 344-8300

                                                                                              6   William A. Hector (SBN 298490)
                                                                                                  wahector@venable.com
                                                                                              7   101 California Street, Suite 3800
                                                                                                  San Francisco, CA 94111
                                                                                              8   Telephone:     (415) 653-3750
                                                                                                  Facsimile:     (415) 653-3755
                                                                                              9
                                                                                                  Attorneys for Plaintiffs
                                                                                             10   Cellco Partnership d/b/a Verizon Wireless;
                                                                                                  Verizon Services Corp.; and
                                                                                             11   Verizon Business Network Services LLC
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12
                                                    SAN FRANCISCO, CA 94111




                                                                                                                              UNITED STATES DISTRICT COURT
VENABLE LLP




                                                                                             13
                                                                              415-653-3750




                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                             14

                                                                                             15
                                                                                                  CELLCO PARTNERSHIP d/b/a Verizon                  CASE NO. 5:21-cv-05275
                                                                                             16   Wireless;
                                                                                                  VERIZON SERVICES CORP.; and
                                                                                             17   VERIZON BUSINESS NETWORK SERVICES                 COMPLAINT FOR DECLARATORY
                                                                                                  LLC,                                              JUDGMENT OF NON-
                                                                                             18                                                     INFRINGEMENT AND INVALIDITY
                                                                                                                               Plaintiff,
                                                                                             19                                                     DEMAND FOR JURY TRIAL
                                                                                                                         v.
                                                                                             20

                                                                                             21   VOIP-PAL.COM, INC.,

                                                                                             22                                Defendant.

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28


                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                             CASE NO. 5:21-cv-05275
                                                                                                  NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 2 of 20



                                                                                              1          Plaintiffs Cellco Partnership d/b/a Verizon Wireless (“Verizon Wireless”), Verizon
                                                                                              2   Services Corp., and Verizon Business Network Services LLC (collectively, “Verizon” or
                                                                                              3   “Plaintiffs”), by and through their counsel, file this Complaint against VoIP-Pal.com, Inc. (“VoIP-
                                                                                              4   Pal”) for declaratory judgment that Verizon does not infringe U.S. Patent No. 8,630,234 (the “’234
                                                                                              5   patent”) (Exhibit 1), that the ’234 patent is invalid, that Verizon does not infringe U.S. Patent No.
                                                                                              6   10,880,721 (the “’721 patent”) (Exhibit 2), and that the ’721 patent is invalid. The Honorable
                                                                                              7   Judge Lucy H. Koh of the Northern District of California has extensive experience with VoIP-
                                                                                              8   Pal’s patents, the technology claimed in its patents, and its litigation campaign against Verizon,
                                                                                              9   making it both logical and judicially efficient for the parties’ dispute to be heard in this Court.
                                                                                             10                                           INTRODUCTION
                                                                                             11          1.      This is an action for a declaratory judgment arising under the patent laws of the
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   United States, Title 35 of the United States Code. Verizon seeks a declaratory judgment that it
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   does not infringe any claim of the ’234 and ’721 patents and that the ’234 and ’721 patents are
                                                                              415-653-3750




                                                                                             14   invalid. The action arises from a real and immediate controversy between Verizon and VoIP-Pal
                                                                                             15   as to whether Verizon infringes any claims of the ’234 and ’721 patents. The ’234 patent is
                                                                                             16   attached as Exhibit 1, and the ’721 patent is attached as Exhibit 2, both of which are entitled
                                                                                             17   “Mobile Gateway.”
                                                                                             18          2.      This is not the first lawsuit between VoIP-Pal and a Verizon entity in this District.
                                                                                             19   As this Court has previously recognized, the parties have a long history. In 2016, VoIP-Pal filed
                                                                                             20   six lawsuits—one against Verizon entities, two against Apple, and three others against Amazon,

                                                                                             21   AT&T, and Twitter—collectively alleging infringement of six patents (“the 2016 cases”). After

                                                                                             22   its case against Twitter was transferred to this District, VoIP-Pal voluntarily consented to transfer

                                                                                             23   of the remaining cases to this District. (Exhibit 3) This Court subsequently found that all six

                                                                                             24   patents were invalid under 35 U.S.C. § 101 for claiming ineligible subject matter in two separate

                                                                                             25   Opinions. (Exhibits 4-5.) Both of this Court’s two decisions have already been affirmed by the

                                                                                             26   Federal Circuit pursuant to Fed. R. App. P. 36. (Exhibits 6-7)

                                                                                             27          3.      Dissatisfied with this Court’s decisions, and in an apparent effort to avoid a

                                                                                             28   similar judgment, VoIP-Pal filed a cluster of lawsuits in 2020 against Verizon entities, Google,

                                                                                              1                                                     1
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 3 of 20



                                                                                              1   Facebook, Apple, Amazon, and AT&T in the Western District of Texas, alleging infringement
                                                                                              2   of a seventh (and related) patent, the ’606 patent, which is part of the same family as, shares a
                                                                                              3   common specification with, and contains similar claim language as, the six already-invalidated
                                                                                              4   patents.
                                                                                              5          4.      Within weeks, Apple, Twitter, AT&T, and Verizon Wireless filed declaratory
                                                                                              6   judgment complaints in the Northern District of California, alleging noninfringement and
                                                                                              7   invalidity of VoIP-Pal’s seventh patent, the ’606 patent. VoIP-Pal moved to dismiss those
                                                                                              8   complaints under the first-to-file rule, arguing that its Western District of Texas complaints were
                                                                                              9   the first-filed cases. VoIP-Pal also sought dismissal for, inter alia, lack of personal jurisdiction
                                                                                             10   and improper venue. The Court declined to apply the first-to-file rule in the interests of judicial
                                                                                             11   efficiency. (Exhibit 8.) In particular, the Court noted that VoIP-Pal’s argument “completely
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   ignores the history of disputes between the parties whether Plaintiffs infringe Defendant’s family
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   of patents related to communications over internet protocol, including a set of cases filed in 2016
                                                                              415-653-3750




                                                                                             14   and another set filed in 2018, all of which were adjudicated by this Court.” (Id. at 11.) The Court
                                                                                             15   also found that VoIP-Pal had no meaningful ties to the Western District of Texas and “decline[d]
                                                                                             16   to apply the first-to-file rule to permit [VoIP-Pal] to forum shop.” (Id. at 13.) Accordingly, the
                                                                                             17   Court denied VoIP-Pal’s motions. The Apple, Twitter, and AT&T declaratory-judgment cases
                                                                                             18   are still pending in this District. VoIP-Pal and Verizon agreed to a stipulation of dismissal on
                                                                                             19   May 26, 2021. (Case No. 20-cv-3092-LHK, Dkt. No. 73.)
                                                                                             20          5.      One month later, still desperate to avoid this Court’s jurisdiction, VoIP-Pal filed
                                                                                             21   yet another set of complaints against Verizon, AT&T, Apple, Google, Facebook, Amazon, and
                                                                                             22   T-Mobile in the Western District of Texas on June 25, 2021. (See e.g., Exhibit 9.) VoIP-Pal
                                                                                             23   asserted another patent family. However, the ’234 and ’721 patents relate to the same subject
                                                                                             24   matter as VoIP-Pal’s previous seven patents: call routing functionality based on callee identifiers.
                                                                                             25   The ’234 and ’721 patents share an inventor (Johan Emil Viktor Björsell) with all of VoIP-Pal’s
                                                                                             26   previously asserted patents and, according to VoIP-Pal, again “originated from breakthrough
                                                                                             27   work and development in the internet protocol communications field” and reflect “significant
                                                                                             28   improvements to communications technology by the invention of novel methods, processes and
                                                                                              1                                                     2
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                        CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 4 of 20



                                                                                              1   apparatuses that facilitate communications across and between internet protocol based
                                                                                              2   communication systems and other networks, such as internally controlled systems and external
                                                                                              3   networks (e.g., across private networks and between private networks and public networks),
                                                                                              4   including providing access to and routing through internet protocol based communication
                                                                                              5   systems.” (Exhibit 9 at 5.)
                                                                                              6            6.    Similarly, VoIP-Pal accuses the same technology of infringement. For example,
                                                                                              7   in both the 2016 Northern District of California case and the 2020 Western District of Texas
                                                                                              8   case, VoIP-Pal accused Verizon’s “Wi-Fi Calling” of infringement. (Case No. 18-cv-6054, Dkt.
                                                                                              9   No. 10-9; Case No. 20-cv-327, Dkt. No. 1-2.) In the 2021 Western District of Texas, VoIP-Pal
                                                                                             10   accuses Verizon’s “Voice over WiFi or VoWiFi” of infringement. (Case No. 21-cv-672, Dkt.
                                                                                             11   No. 1-4, 1-5.) (See Exhibits 10-13.)
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12            7.    VoIP-Pal’s forum shopping attempts should be disregarded, and in the interests
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   of justice and judicial efficiency, any dispute between VoIP-Pal and Verizon concerning the ’234
                                                                              415-653-3750




                                                                                             14   and ’721 patents should be adjudicated in this District.
                                                                                             15            8.    Verizon believes that it does not infringe the ’234 and ’721 patents, and it has not
                                                                                             16   infringed any claims of the ’234 and ’721 patents, and that the claims of the ’234 and ’721 patents
                                                                                             17   are invalid.
                                                                                             18            9.    VoIP-Pal’s actions have created a real and immediate controversy between VoIP-
                                                                                             19   Pal and Verizon as to whether Verizon’s products and/or services infringe any claims of the ’234
                                                                                             20   and ’721 patents, and whether the claims of the ’234 and ’721 patents are invalid. The facts and
                                                                                             21   allegations recited herein show that there is a real, immediate, and justiciable controversy
                                                                                             22   concerning these issues.
                                                                                             23                                           THE PARTIES
                                                                                             24            10.   Plaintiff Cellco Partnership d/b/a Verizon Wireless is a Delaware general
                                                                                             25   partnership with its principal place of business at One Verizon Way, Basking Ridge, New Jersey
                                                                                             26   07920.
                                                                                             27            11.   Plaintiff Verizon Services Corp. is a Delaware corporation with its principal place
                                                                                             28   of business at 22001 Loudoun County Pkwy., Ashburn, Virginia 20147.
                                                                                              1                                                    3
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                       CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 5 of 20



                                                                                              1          12.     Verizon Business Network Services Inc. is a Delaware corporation with a
                                                                                              2   principal place of business at One Verizon Way, Basking Ridge, New Jersey 07920.
                                                                                              3          13.     On information and belief, VoIP-Pal is a company incorporated under the laws of
                                                                                              4   Nevada. According to VoIP-Pal’s Form 10-Q filed with the United States Securities and
                                                                                              5   Exchange Commission for the quarterly period ending December 31, 2020, the address of VoIP-
                                                                                              6   Pal’s principal executive offices was in Bellevue, Washington. On information and belief, and
                                                                                              7   according to public information, VoIP-Pal’s current “principal place of business” at 7215 Bosque
                                                                                              8   Blvd. in Waco, Texas is a “virtual office” available to anyone for $99/month. (See Exhibit 14 at
                                                                                              9   2).
                                                                                             10          14.     On information and belief, including based on VoIP-Pal’s allegations in litigations
                                                                                             11   filed in Texas, VoIP-Pal owns the ’234 and ’721 patents.
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12                                JURISDICTIONAL STATEMENT
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13          15.     This action arises under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,
                                                                              415-653-3750




                                                                                             14   and under the patent laws of the United States, Title 35 of the United States Code.
                                                                                             15          16.     This Court has subject matter jurisdiction over the claims alleged in this action
                                                                                             16   under 28 U.S.C. §§ 1331, 1332, 1338, 2201, and 2202 because this Court has exclusive
                                                                                             17   jurisdiction over declaratory judgment claims arising under the patent laws of the United States
                                                                                             18   pursuant to 28 U.S.C. §§ 1331, 1338, 2201, and 2202. Jurisdiction is also proper under 28 U.S.C.
                                                                                             19   § 1332 because Verizon and VoIP-Pal are citizens of different states, and the value of the
                                                                                             20   controversy exceeds $75,000.
                                                                                             21          17.     This Court can provide the declaratory relief sought in this Declaratory Judgment
                                                                                             22   Complaint because an actual case and controversy exists between the parties within the scope of
                                                                                             23   this Court’s jurisdiction pursuant to 28 U.S.C. § 2201. An actual case and controversy exists as
                                                                                             24   to the ’234 and ’721 patents at least because Verizon does not infringe and has not infringed any
                                                                                             25   claims of the ’234 and ’721 patents; VoIP-Pal previously filed lawsuits against Verizon alleging
                                                                                             26   infringement of three similar patents with similar claim language and implicating the same
                                                                                             27   Verizon technology; VoIP-Pal has accused Verizon of infringing the ’234 and ’721 patents in
                                                                                             28   litigation in the Western District of Texas; VoIP-Pal’s infringement allegations generally
                                                                                              1                                                   4
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                      CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 6 of 20



                                                                                              1   implicate products or services provided by Verizon; and, on the basis of VoIP-Pal’s allegations
                                                                                              2   in the Western District of Texas complaint, Verizon therefore has a reasonable apprehension of
                                                                                              3   suit with regard to these allegations.
                                                                                              4           18.     Moreover, the first two patents previously asserted by VoIP-Pal against Verizon
                                                                                              5   were held invalid under 35 U.S.C. § 101 by this Court, and—based on the substantial similarities
                                                                                              6   between those invalid claims and the claims of the ’234 and ’721 patents—the ’234 and ’721
                                                                                              7   patents are invalid for at least the same reasons. And, even though this Court invalidated VoIP-
                                                                                              8   Pal’s first two patents, VoIP-Pal continued its litigation campaign, bringing suit against Verizon
                                                                                              9   a second time in 2020 and a third time in 2021. Furthermore, VoIP-Pal’s executives have recently
                                                                                             10   made public statements that VoIP-Pal is “not finished” taking action, despite the recent decision
                                                                                             11   of the Federal Circuit affirming the judgment from this District that the claims of all of the patents
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   that VoIP-Pal has previously asserted against Verizon are invalid. (Exhibit 15.)
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13           19.     As a result, and as this Court has previously held, VoIP-Pal has “engaged in an
                                                                              415-653-3750




                                                                                             14   affirmative act sufficient to confer jurisdiction over” this declaratory judgment claim “based on
                                                                                             15   the extensive litigation campaign undertaken by [VoIP-Pal] against Verizon on related patents.”
                                                                                             16   (Exhibit 8 at 25.) This Court has already recognized VoIP-Pal’s public statements that it will
                                                                                             17   continue to assert its patent rights until it is successful. (Id. at 26.) As the Court noted, “at a case
                                                                                             18   management conference in the 2016 cases [against Verizon and others], Defendant represented
                                                                                             19   to this Court that Defendant did not then intend to file additional lawsuits against Plaintiffs,” and
                                                                                             20   “[d]espite these representations, Defendant chose to file additional lawsuits.” (Id. at 27 n.5.)
                                                                                             21   VoIP-Pal continues to do so, having sued Verizon in the 2016 case, again in the 2020 Western
                                                                                             22   District of Texas case asserting the ’606 patent, and now in the 2021 Western District of Texas
                                                                                             23   case asserting the ’234 and ’721 patents.
                                                                                             24           20.     This Court has personal jurisdiction over VoIP-Pal because VoIP-Pal has engaged
                                                                                             25   in actions in this District that form the basis of Verizon’s claims against VoIP-Pal—namely, the
                                                                                             26   prosecution of the prior patent infringement lawsuit against Verizon entities in this District, the
                                                                                             27   prosecution of similar patents in this District, voluntarily transferring to this District the lawsuit
                                                                                             28   that VoIP-Pal filed against Verizon entities and litigating that case without contesting personal
                                                                                              1                                                       5
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                           CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 7 of 20



                                                                                              1   jurisdiction, continuing to prosecute its prior 2016 case against Verizon entities in this District
                                                                                              2   after transfer from the District of Nevada, and engaging California lawyers for the previous cases
                                                                                              3   involving Verizon entities and the other defendants, including the 2016 case and the 2020
                                                                                              4   declaratory judgment action. VoIP-Pal’s actions have created a real, live, immediate, and
                                                                                              5   justiciable case or controversy between VoIP-Pal and Verizon.
                                                                                              6           21.     This Court has already determined that it has personal jurisdiction over VoIP-Pal.
                                                                                              7   (Exhibit 8.)   It concluded: “In the instant case, the Court concludes that [VoIP-Pal] has
                                                                                              8   purposefully directed its enforcement activities towards the forum state by: (1) litigating six
                                                                                              9   lawsuits on claims of infringement of patents in the same family in the Northern District of
                                                                                             10   California[;] (2) stipulating to transfer five lawsuits, four of them against Plaintiffs in the instant
                                                                                             11   three cases, to this district; (3) never contesting personal jurisdiction in the Northern District of
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   California in those six lawsuits; (4) engaging multiple California law firms in its infringement
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   lawsuits; and (5) meeting with Apple in the Northern District of California in 2016 regarding
                                                                              415-653-3750




                                                                                             14   claims of infringement of patents in the same family.” (Id. at 17; see also id. at 17-20.)
                                                                                             15           22.     The Court also concluded that “the claim at issue in the [2020] cases arises out of
                                                                                             16   or relates to these activities because the activities described above relate to patent enforcement.”
                                                                                             17   (Id. at 20.) Likewise, the claim at issue here arises out of or relates to the same activities of patent
                                                                                             18   enforcement. The prior two cases involving VoIP-Pal and Verizon in this District—the 2016
                                                                                             19   case and the 2020 declaratory judgment case—are significantly intertwined with this case: the
                                                                                             20   asserted three patents in those cases are related to the same technology as the ’234 and ’721
                                                                                             21   patents: call routing technology using callee identifiers. The Court already found that the 2016
                                                                                             22   case and the 2020 declaratory judgment case “share substantially similar technology and accused
                                                                                             23   products.” (Id.) As demonstrated by VoIP-Pal’s allegations in the Western District of Texas
                                                                                             24   complaint asserting the ’234 and ’721 patents, that case and VoIP-Pal’s prior two cases against
                                                                                             25   Verizon entities in this District all involve overlapping theories of infringement. In each of these
                                                                                             26   cases, VoIP-Pal accuses Verizon’s telecommunications technology allowing users to make calls
                                                                                             27   using WiFi (See Exhibits 10-13.)
                                                                                             28

                                                                                              1                                                       6
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                           CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 8 of 20



                                                                                              1           23.     As a result of VoIP-Pal’s conduct described above, VoIP-Pal has consciously and
                                                                                              2   purposefully directed allegations of infringement of the ’234 and’721 patents at Verizon.
                                                                                              3           24.     In doing so, VoIP-Pal has established sufficient minimum contacts with the
                                                                                              4   Northern District of California such that VoIP-Pal is subject to specific personal jurisdiction in
                                                                                              5   this action. Further, the exercise of personal jurisdiction based on these repeated and pertinent
                                                                                              6   contacts does not offend traditional notions of fairness and substantial justice. This Court has
                                                                                              7   already determined the assertion of personal jurisdiction against VoIP-Pal is reasonable and fair.
                                                                                              8   (Exhibit 8 at 21-23.)
                                                                                              9           25.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400, including
                                                                                             10   because, under Ninth and Federal Circuit law, venue in declaratory judgment actions for
                                                                                             11   noninfringement and invalidity of patents is determined under the general venue statute, 28
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   U.S.C. § 1391. Additionally, VoIP-Pal consented to transfer to this District the 2016 lawsuit that
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   VoIP-Pal filed against Verizon entities (Exhibit 3.)
                                                                              415-653-3750




                                                                                             14           26.     Under 28 U.S.C. § 1391(b)(1), venue is proper in any judicial district where a
                                                                                             15   defendant resides. An entity with the capacity to sue and be sued, such as VoIP-Pal, is deemed
                                                                                             16   to reside, if a defendant, in any judicial district in which such defendant is subject to the court’s
                                                                                             17   personal jurisdiction with respect to the civil action in question under 28 U.S.C. § 1391(c). This
                                                                                             18   Court has already determined that venue is proper. (Exhibit 8 at 23.)
                                                                                             19           27.     As discussed above, VoIP-Pal is subject to personal jurisdiction with respect to
                                                                                             20   this action in the Northern District of California, and thus, at least for the purposes of this action,
                                                                                             21   VoIP-Pal resides in the Northern District of California and venue is proper under 28 U.S.C. §
                                                                                             22   1391.
                                                                                             23                                     FACTUAL BACKGROUND
                                                                                             24           28.     In 2016, VoIP-Pal filed lawsuits in the District of Nevada against Verizon entities,
                                                                                             25   AT&T Corp., Apple, and Twitter, alleging infringement of two patents—U.S. Patent Nos.
                                                                                             26   8,542,815 (the “’815 patent”) and 9,179,005 (the “’005 patent”). VoIP-Pal voluntarily consented
                                                                                             27   to transfer of its case against the Verizon entities to this District, and between August and
                                                                                             28   November 2018, each of the four cases was transferred to this District and consolidated for
                                                                                              1                                                      7
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                          CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                    Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 9 of 20



                                                                                              1   pretrial purposes: Verizon (Case No. 5:18-cv-06054-LHK), Apple (Case No. 5:18- cv-06217-
                                                                                              2   LHK), AT&T Corp. (Case No. 5:18-cv-06177-LHK), and Twitter (Case No. 5:18-cv-04523-
                                                                                              3   LHK).
                                                                                              4           29.     The Verizon entities and the other defendants filed a motion to dismiss, pursuant
                                                                                              5   to Fed. R. Civ. P. 12(b)(6), because the asserted claims of the ’815 and ’005 patents were
                                                                                              6   unpatentable under 35 U.S.C. § 101. On March 25, 2019, Judge Koh granted the motion to
                                                                                              7   dismiss and found all asserted claims of the ’815 and ’005 patents to be invalid. VoIP-Pal
                                                                                              8   appealed. On March 16, 2020, the Federal Circuit affirmed this Court’s judgment of invalidity.
                                                                                              9   (Exhibit 6.)
                                                                                             10           30.     In 2018, VoIP-Pal filed additional lawsuits against Apple and Amazon, alleging
                                                                                             11   infringement of four patents—U.S. Patent Nos. 9,537,762; 9,813,330; 9,826,002; and 9,948,549.
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   (Case Nos. 5:18-cv-6216-LHK and 5:18-cv-7020-LHK.) Those four patents were part of the
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   same family as, and shared a common specification with, the ’815 and ’005 patents that VoIP-
                                                                              415-653-3750




                                                                                             14   Pal asserted in its earlier litigations. Similar to its characterization of the ’815 and ’005 patents,
                                                                                             15   VoIP-Pal alleged that these four patents “originated from breakthrough work and development
                                                                                             16   in the internet protocol communications field” and reflected “significant improvements to
                                                                                             17   communications technology by the invention of novel methods, processes and apparatuses that
                                                                                             18   facilitate communication between internet protocol based systems and networks, such as
                                                                                             19   internally controlled systems and external networks (e.g., between private networks and public
                                                                                             20   networks), including the classification and routing thereof.” (Case No. 5:18-cv-06216-LHK, Dkt.
                                                                                             21   No. 65 at 4.)
                                                                                             22           31.     Apple and Amazon filed a motion to dismiss under Fed. R. Civ. P. 12(b)(6) that
                                                                                             23   the asserted claims of the four asserted patents were invalid under 35 U.S.C. § 101. On November
                                                                                             24   19, 2019, Judge Koh granted the motion to dismiss and found all asserted claims of the four
                                                                                             25   patents to be invalid. On November 3, 2020, the Federal Circuit affirmed this Court’s judgment
                                                                                             26   of invalidity. (Exhibit 7.)
                                                                                             27           32.     In early April 2020, VoIP-Pal filed new lawsuits in the Western District of Texas
                                                                                             28   (Waco Division) against Apple, Amazon, Facebook, and Google, alleging infringement of a
                                                                                              1                                                      8
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 10 of 20



                                                                                              1   seventh patent, the ’606 patent. (Case Nos. 20-cv-275, 20-cv-272, 20-cv-267, 20-cv-269.) Each
                                                                                              2   of the seven previously asserted patents are in the same patent family. The ’606 patent, which
                                                                                              3   on its face issued on February 26, 2019 (during the pendency of VoIP-Pal’s lawsuit against
                                                                                              4   Verizon in the Northern District of California), is in the same family as and shares a common
                                                                                              5   specification with the six patents that VoIP-Pal asserted in earlier litigations and which were
                                                                                              6   found to be invalid by this Court, including the ’815 and ’005 patents asserted against Verizon.
                                                                                              7           33.     In late April 2020, VoIP-Pal filed new lawsuits in the Western District of Texas
                                                                                              8   (Waco Division)—one against Verizon Communications Inc., Cellco Partnership d/b/a Verizon
                                                                                              9   Wireless, Verizon Services Corp., and Verizon Business Network Services LLC and another
                                                                                             10   against AT&T—alleging infringement of the ’606 patent. (Case Nos. 20-cv-325, 20-cv-327.)
                                                                                             11           34.     On notice of VoIP-Pal’s newly minted enforcement campaign in the Western
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   District of Texas, Verizon Wireless as well as Twitter, Apple, and AT&T, filed declaratory
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   judgment complaints in this District in April and May 2020, alleging noninfringement and, for
                                                                              415-653-3750




                                                                                             14   some, invalidity of the ’606 patent. (Case Nos. 20-cv-2397, 20-cv-2460, 20-cv-2995, 20-cv-
                                                                                             15   3092.) In each of those cases, VoIP-Pal filed a motion to dismiss under the first-to-file rule,
                                                                                             16   alleging that its Western District of Texas cases constituted the first-filed cases. VoIP-Pal also
                                                                                             17   moved to dismiss for, inter alia, lack of personal jurisdiction and improper venue.
                                                                                             18           35.     On December 11, 2020, this Court denied VoIP-Pal’s motions to dismiss. VoIP-
                                                                                             19   Pal petitioned the Federal Circuit for a writ of mandamus, which was denied on February 19,
                                                                                             20   2021. (Exhibit 16.) In doing so, the Federal Circuit held that “the conclusion that it would be far
                                                                                             21   less efficient for the Western District of Texas to resolve these cases based on the Northern
                                                                                             22   District of California’s familiarity with the overlapping issues is particularly well supported.”
                                                                                             23   (Id. at 3-4.)
                                                                                             24           36.     Between March 25, 2021, and April 1, 2021, the lawsuits in the Western District
                                                                                             25   of Texas were dismissed without prejudice “under the first-filed rule.” (Case Nos. 20-cv-325
                                                                                             26   (Dkt. No. 53), 20-cv-327 (Dkt. No. 49).)
                                                                                             27           37.     On June 25, 2021, VoIP-Pal again filed new lawsuits in the Western District of
                                                                                             28   Texas (Waco Division)—one attempting to sue Verizon Communications Inc., Cellco
                                                                                              1                                                    9
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                       CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 11 of 20



                                                                                              1   Partnership d/b/a Verizon Wireless, Verizon Services Corp., and Verizon Business Network
                                                                                              2   Services LLC, and another six against Apple, Facebook, Google, Amazon, AT&T, and T-
                                                                                              3   Mobile—alleging infringement of the ’234 and ’721 patents. (Case Nos. 21-cv-665, 21-cv-667,
                                                                                              4   21-cv-668, 21-cv-670, 21-cv-671, 21-cv-672, 21-cv-674.)
                                                                                              5          38.     The ’234 and ’721 patents are in the same family and share a common title,
                                                                                              6   specification, and inventors with each other. The ’234 patent, on its face, issued on January 14,
                                                                                              7   2014—two years before VoIP-Pal’s first ever suit against Verizon in the District of Nevada and
                                                                                              8   four years before VoIP-Pal told this Court it “did not then intend to file additional lawsuits against
                                                                                              9   [the DJ] Plaintiffs.” (Exhibit 8 at 27 n.5). On its face, the ’721 patent claims priority to the ’234
                                                                                             10   patent and issued on December 29, 2020—during the pendency of VoIP-Pal’s 2020 case against
                                                                                             11   Verizon Communications Inc., Cellco Partnership d/b/a Verizon Wireless, Verizon Services
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   Corp., and Verizon Business Network Services LLC in the Western District of Texas and Verizon
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   Wireless’s 2020 declaratory judgment suit against VoIP-Pal in this District.
                                                                              415-653-3750




                                                                                             14          39.     VoIP-Pal’s 2021 complaint against Verizon entities in the Western District of
                                                                                             15   Texas identifies claim 20 of the ’234 patent and claim 38 of the ’721 patent as exemplary claims
                                                                                             16   that are allegedly infringed by Verizon. (See Exhibits 12-13.) These exemplary claims of the
                                                                                             17   ’234 and ’721 patents are similar to the claims of the seven patents that VoIP-Pal asserted against
                                                                                             18   Verizon and the other defendants in litigations in this District, six of which this Court has held
                                                                                             19   invalid, and the seventh of which is involved in pending cases in this District.
                                                                                             20          40.     VoIP-Pal’s infringement allegations against Verizon in the Western District of
                                                                                             21   Texas case track its infringement allegations against Verizon in the earlier actions in this District.
                                                                                             22   For example, VoIP-Pal again directs its allegations towards telecommunications services that are
                                                                                             23   the same as or similar to its allegations in the earlier actions in this District, in particular, to
                                                                                             24   Verizon’s Wi-Fi Calling and/or VoWiFi technology. (See Exhibits 10-13.)
                                                                                             25          41.     Verizon believes that it does not infringe and has not infringed any claims of the
                                                                                             26   ’234 and ’721 patents, and that the claims of the ’234 and ’721 patents are invalid at least for the
                                                                                             27   same or similar reasons that the claims of the six previously asserted patents were held invalid.
                                                                                             28

                                                                                              1                                                     10
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 12 of 20



                                                                                              1          42.     VoIP-Pal’s tactics appear to reflect an attempt to avoid the adverse judgments of
                                                                                              2   this Court by bringing serial lawsuits based on similar patent claims in a different district. In the
                                                                                              3   interests of justice and judicial efficiency (among other reasons), any dispute between VoIP-Pal
                                                                                              4   and Verizon concerning the ’234 and ’721 patents should be adjudicated in this District.
                                                                                              5                                 INTRADISTRICT ASSIGNMENT
                                                                                              6          43.     For purposes of intradistrict assignment under Civil Local Rules 3-2(c) and 3-
                                                                                              7   5(b), this Intellectual Property Action will be assigned on a district-wide basis. Verizon believes
                                                                                              8   that the case should be assigned to the Honorable Lucy H. Koh, who presided over VoIP-Pal’s
                                                                                              9   prior lawsuits against Verizon and other companies (see, e.g., Case No. 5:18-cv-6054-LHK), and
                                                                                             10   who is currently presiding over pending cases involving Apple, Twitter, AT&T Corp. and VoIP-
                                                                                             11   Pal (see, e.g., Case Nos. 5:20-cv-2397-LHK, 5:20-cv-2460-LHK, 5:20-cv-02995-LHK, 5:21-cv-
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   02769-LHK).
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13                                    FIRST CLAIM FOR RELIEF
                                                                              415-653-3750




                                                                                             14            (Declaratory Judgment That Verizon Does Not Infringe The ’234 Patent)
                                                                                             15          44.     Verizon repeats and realleges each and every allegation contained in preceding
                                                                                             16   paragraphs of this Complaint as if fully set forth herein.
                                                                                             17          45.     In view of the facts and allegations set forth above, there is an actual, justiciable,
                                                                                             18   substantial, and immediate controversy between Verizon, on the one hand, and VoIP-Pal, on the
                                                                                             19   other, regarding whether Verizon infringes any claim of the ’234 patent. VoIP-Pal has accused
                                                                                             20   Verizon of infringing the ’234 patent in litigation in the Western District of Texas, presenting an
                                                                                             21   actual, justiciable, substantial, and immediate controversy between Verizon and VoIP-Pal
                                                                                             22   regarding whether Verizon infringes any claim of the ’234 patent.
                                                                                             23          46.     Verizon does not infringe, and has not infringed, at least “exemplary” claim 20 of
                                                                                             24   the ’234 patent. For example, VoIP-Pal alleges that Verizon in the Western District of Texas
                                                                                             25   infringes “exemplary” claim 20 of the ’234 patent. Claim 20, an independent claim, recites the
                                                                                             26   limitations (1) “cause an access code request message to be transmitted [from a mobile telephone
                                                                                             27   apparatus] to an access server to seek an access code from a pool of access codes wherein each
                                                                                             28   access code in said pool of access codes identifies a respective telephone number or Internet
                                                                                              1                                                    11
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 13 of 20



                                                                                              1   Protocol (IP) network address that enables a local call to be made to call the callee identified by
                                                                                              2   the callee identifier, said access code request message including said callee identifier and a
                                                                                              3   location identifier separate and distinctive from said callee identifier, said location identifier
                                                                                              4   identifying a location of the mobile telephone;” (2) “receive an access code reply message [at the
                                                                                              5   mobile telephone apparatus] from the access server in response to said access code request
                                                                                              6   message, said access code reply message including an access code different from said callee
                                                                                              7   identifier and associated with said location identifier and/or associated with a location pre-
                                                                                              8   associated with the mobile telephone and wherein said access code expires after a period of time;”
                                                                                              9   and (3) “initiate [by the mobile telephone apparatus] a call using said access code to identify the
                                                                                             10   callee.” Verizon does not infringe claim 20 of the ’234 patent at least because no Verizon product
                                                                                             11   or service meets or embodies at least the following limitations as used in the claimed inventions:
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   (1) “cause an access code request message to be transmitted [from a mobile telephone apparatus]
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   to an access server to seek an access code from a pool of access codes wherein each access code
                                                                              415-653-3750




                                                                                             14   in said pool of access codes identifies a respective telephone number or Internet Protocol (IP)
                                                                                             15   network address that enables a local call to be made to call the callee identified by the callee
                                                                                             16   identifier, said access code request message including said callee identifier and a location
                                                                                             17   identifier separate and distinctive from said callee identifier, said location identifier identifying
                                                                                             18   a location of the mobile telephone;” (2) “receive an access code reply message [at the mobile
                                                                                             19   telephone apparatus] from the access server in response to said access code request message, said
                                                                                             20   access code reply message including an access code different from said callee identifier and
                                                                                             21   associated with said location identifier and/or associated with a location pre-associated with the
                                                                                             22   mobile telephone and wherein said access code expires after a period of time;” and (3) “initiate
                                                                                             23   [by the mobile telephone apparatus] a call using said access code to identify the callee.” For at
                                                                                             24   least these same reasons, Verizon also does not induce others to infringe or contributorily
                                                                                             25   infringe. Furthermore, Verizon’s products and services are capable of substantial non-infringing
                                                                                             26   uses, rendering contributory infringement unavailable.
                                                                                             27          47.     Verizon also does not infringe the remaining seven independent claims of the ’234
                                                                                             28   patent, claims 1, 11, 29, 30, 46, 62, and 78. Each of these claims includes elements similar to
                                                                                              1                                                    12
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 14 of 20



                                                                                              1   claim 20, and no Verizon product or service meets or embodies the similar elements of claims 1,
                                                                                              2   11, 29, 30, 46, 62, and 78.
                                                                                              3          48.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate
                                                                                              4   controversy between Verizon, on the one hand, and VoIP-Pal, on the other, regarding whether
                                                                                              5   Verizon infringes the ’234 patent.
                                                                                              6          49.     Verizon is entitled to judgment declaring that it does not infringe the ’234 patent.
                                                                                              7                                  SECOND CLAIM FOR RELIEF
                                                                                              8            (Declaratory Judgment That Verizon Does Not Infringe The ’721 Patent)
                                                                                              9          50.     Verizon repeats and realleges each and every allegation contained in preceding
                                                                                             10   paragraphs of this Complaint as if fully set forth herein.
                                                                                             11          51.     In view of the facts and allegations set forth above, there is an actual, justiciable,
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   substantial, and immediate controversy between Verizon, on the one hand, and VoIP-Pal, on the
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   other, regarding whether Verizon infringes any claim of the ’721 patent. VoIP-Pal has accused
                                                                              415-653-3750




                                                                                             14   Verizon of infringing the ’721 patent in litigation in the Western District of Texas, presenting an
                                                                                             15   actual, justiciable, substantial, and immediate controversy between Verizon and VoIP-Pal
                                                                                             16   regarding whether Verizon infringes any claim of the ’721 patent.
                                                                                             17          52.     Verizon does not infringe, and has not infringed, at least “exemplary” claim 38 of
                                                                                             18   the ’721 patent. For example, VoIP-Pal alleges that Verizon in the Western District of Texas
                                                                                             19   infringes “exemplary” claim 38 of the ’721 patent. Claim 38 of the ’721 patent, an independent
                                                                                             20   claim, recites the limitations (1) “transmit an access code request message [from a wireless
                                                                                             21   apparatus] to an access server, the access code request message including the destination node
                                                                                             22   identifier and a location identifier identifying a geographical location of the wireless apparatus;”
                                                                                             23   (2) “receive an access code reply message [at the wireless apparatus] from the access server in
                                                                                             24   response to the access code request message, the access code reply message including an access
                                                                                             25   code based on the location identifier in the access code request message, the access code
                                                                                             26   identifying a communications channel on a gateway through which communications between the
                                                                                             27   wireless apparatus and the destination node can be conducted, the access code being distinct from
                                                                                             28   the destination node identifier;” and (3) “initiate communications from the wireless apparatus,
                                                                                              1                                                    13
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                        CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 15 of 20



                                                                                              1   via the network interface, using the access code based on the location identifier, to establish
                                                                                              2   communications between the wireless apparatus and the destination node through the
                                                                                              3   communications channel identified by the access code.” Verizon does not infringe claim 38 of
                                                                                              4   the ’721 patent at least because no Verizon product or service meets or embodies at least the
                                                                                              5   following limitations as used in the claimed inventions: (1) “transmit an access code request
                                                                                              6   message [from a wireless apparatus] to an access server, the access code request message
                                                                                              7   including the destination node identifier and a location identifier identifying a geographical
                                                                                              8   location of the wireless apparatus; (2) “receive an access code reply message [at the wireless
                                                                                              9   apparatus] from the access server in response to the access code request message, the access code
                                                                                             10   reply message including an access code based on the location identifier in the access code request
                                                                                             11   message, the access code identifying a communications channel on a gateway through which
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   communications between the wireless apparatus and the destination node can be conducted, the
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   access code being distinct from the destination node identifier;” and (3) “initiate communications
                                                                              415-653-3750




                                                                                             14   from the wireless apparatus, via the network interface, using the access code based on the location
                                                                                             15   identifier, to establish communications between the wireless apparatus and the destination node
                                                                                             16   through the communications channel identified by the access code.” For at least these same
                                                                                             17   reasons, Verizon also does not induce others to infringe or contributorily infringe. Furthermore,
                                                                                             18   Verizon’s products and services are capable of substantial non-infringing uses, rendering
                                                                                             19   contributory infringement unavailable.
                                                                                             20          53.     Verizon also does not infringe the remaining eight independent claims of the ’721
                                                                                             21   patent, claims 1, 20, 50, 51, 77, 103, 129, 130. Each of these claims includes elements similar to
                                                                                             22   claim 38, and no Verizon product or service meets or embodies the similar elements of claims 1,
                                                                                             23   20, 50, 51, 77, 103, 129, 130.
                                                                                             24          54.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate
                                                                                             25   controversy between Verizon, on the one hand, and VoIP-Pal, on the other, regarding whether
                                                                                             26   Verizon infringes any claim of the’721 patent.
                                                                                             27          55.     Verizon is entitled to judgment declaring that it does not infringe the ’721 patent.
                                                                                             28

                                                                                              1                                                    14
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                        CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 16 of 20



                                                                                              1                                   THIRD CLAIM FOR RELIEF
                                                                                              2            (Declaratory Judgment That The Claims Of The ’234 Patent Are Invalid)
                                                                                              3          56.     Verizon repeats and realleges each and every allegation contained in preceding
                                                                                              4   paragraphs of this Complaint as if fully set forth herein.
                                                                                              5          57.     In view of the facts and allegations set forth above, there is an actual, justiciable,
                                                                                              6   substantial, and immediate controversy between Verizon, on the one hand, and VoIP-Pal, on the
                                                                                              7   other, regarding whether any claim of the ’234 patent is valid.
                                                                                              8          58.     The ’234 patent is directed to similar technology and subject matter as the six
                                                                                              9   patents that VoIP-Pal asserted in earlier litigations against Verizon and other defendants in this
                                                                                             10   District. This Court held that the asserted claims of those six patents were all invalid under 35
                                                                                             11   U.S.C. § 101. The Federal Circuit has affirmed.
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12          59.     Like those already invalidated claims, the claims of the ’234 patent are invalid
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   under 35 U.S.C. § 101. For example, as described above, VoIP-Pal asserts that the ’234 patent
                                                                              415-653-3750




                                                                                             14   “originated from breakthrough work and development in the internet protocol communications
                                                                                             15   field” and reflects “significant improvements to communications technology by the invention of
                                                                                             16   novel methods, processes and apparatuses that facilitate communications across and between
                                                                                             17   internet protocol based communication systems and other networks, such as internally controlled
                                                                                             18   systems and external networks (e.g., across private networks and between private networks and
                                                                                             19   public networks), including providing access to and routing through internet protocol based
                                                                                             20   communication systems.” (Exhibit 9 at 5.) VoIP-Pal claimed at least the patents at issue in the
                                                                                             21   2018 cases were directed at these same improvements. (Case No. 5:18-cv-06216-LHK, ECF No.
                                                                                             22   65 at 4.) Despite these alleged “improvements,” the Court in the 2018 cases held that the asserted
                                                                                             23   patents were invalid under 35 U.S.C. § 101. (See Exhibit 5.) The claims of the ’234 patent are
                                                                                             24   similarly invalid under 35 U.S.C. § 101.
                                                                                             25          60.     By way of example, the claims of the ’234 patent are directed to the abstract idea
                                                                                             26   of routing a communication based on characteristics of the participants—an idea that the Court
                                                                                             27   held was abstract in analyzing several representative claims of six other VoIP-Pal patents sharing
                                                                                             28   an inventor and similar subject matter with the ’234 patent. (See, e.g., Exhibits 4-5.) Furthermore,
                                                                                              1                                                    15
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                        CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 17 of 20



                                                                                              1   consistent with this Court’s earlier judgments concerning similar VoIP-Pal patents, none of the
                                                                                              2   elements of the ’234 patent’s claims recite an inventive concept, either individually or as an
                                                                                              3   ordered combination. For example, the claims (including claim 20) recite generic computer
                                                                                              4   components (like a “mobile telephone apparatus,” a “processor circuit,” a “network interface,”
                                                                                              5   and a “server”) that VoIP-Pal did not invent and that operate in their expected manner.
                                                                                              6          61.     The claims of the ’234 patent are invalid under 35 U.S.C. §§ 102 and/or 103
                                                                                              7   because the claims are anticipated and/or rendered obvious by prior art. The prior art anticipating
                                                                                              8   and/or rendering the claims obvious includes the references cited during prosecution of the ’234
                                                                                              9   patent as well as patent references, printed publications, and/or prior art systems described in
                                                                                             10   printed publications prior to the earliest effective filing date of the ’234 patent. Such prior art
                                                                                             11   references teach and disclose to a person of ordinary skill in the art individually or in combination
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   the limitations of the claims of the ’234 patent.
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13          62.     The claims of the ’234 patent are also invalid under 35 U.S.C. § 112. For example,
                                                                              415-653-3750




                                                                                             14   exemplary claim 20 is invalid under 35 U.S.C. § 112 at least because the limitation “a period of
                                                                                             15   time” is indefinite and the limitations including “associated with” are indefinite and fail to meet
                                                                                             16   the enablement requirements.
                                                                                             17          63.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate
                                                                                             18   controversy between Verizon, on the one hand, and VoIP-Pal, on the other, regarding whether
                                                                                             19   any claim of the ’234 patent is valid.
                                                                                             20          64.     Verizon is entitled to judgment declaring that the claims of the ’234 patent are
                                                                                             21   invalid under 35 U.S.C. §§ 101, 102, 103, and/or 112.
                                                                                             22                                  FOURTH CLAIM FOR RELIEF
                                                                                             23            (Declaratory Judgment That The Claims Of The ’721 Patent Are Invalid)
                                                                                             24          65.     Verizon repeats and realleges each and every allegation contained in preceding
                                                                                             25   paragraphs of this Complaint as if fully set forth herein.
                                                                                             26          66.     In view of the facts and allegations set forth above, there is an actual, justiciable,
                                                                                             27   substantial, and immediate controversy between Verizon, on the one hand, and VoIP-Pal, on the
                                                                                             28   other, regarding whether any claim of the ’721 patent is valid.
                                                                                              1                                                       16
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 18 of 20



                                                                                              1          67.     The ’721 patent is directed to similar technology and subject matter as the six
                                                                                              2   patents that VoIP-Pal asserted in earlier litigations against Verizon and other defendants in this
                                                                                              3   District. This Court held that the asserted claims of those six patents were all invalid under 35
                                                                                              4   U.S.C. § 101. The Federal Circuit has affirmed.
                                                                                              5          68.     Like those already invalidated claims, the claims of the ’721 patent are invalid
                                                                                              6   under 35 U.S.C. § 101. For example, as described above, VoIP-Pal asserts that the ’721 patent
                                                                                              7   “originated from breakthrough work and development in the internet protocol communications
                                                                                              8   field” and reflects “significant improvements to communications technology by the invention of
                                                                                              9   novel methods, processes and apparatuses that facilitate communications across and between
                                                                                             10   internet protocol based communication systems and other networks, such as internally controlled
                                                                                             11   systems and external networks (e.g., across private networks and between private networks and
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12   public networks), including providing access to and routing through internet protocol based
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   communication systems.” (Exhibit 9 at 5.) VoIP-Pal claimed at least the patents at issue in the
                                                                              415-653-3750




                                                                                             14   2018 cases were directed at these same improvements. (Case No. 5:18-cv-06216-LHK, ECF No.
                                                                                             15   65 at 4.) Despite these alleged “improvements,” the Court in the 2018 cases held that the asserted
                                                                                             16   patents were invalid under 35 U.S.C. § 101. (See Exhibit 5.) The ’721 patent is similarly invalid
                                                                                             17   under 35 U.S.C. § 101.
                                                                                             18          69.     By way of example, the claims of the ’721 patent are directed to the abstract idea
                                                                                             19   of routing a communication based on characteristics of the participants—an idea that the Court
                                                                                             20   held was abstract in analyzing several representative claims of six other VoIP-Pal patents sharing
                                                                                             21   an inventor and similar subject matter with the ’721 patent. (See, e.g., Exhibits 4-5.) Furthermore,
                                                                                             22   consistent with this Court’s earlier judgments concerning similar VoIP-Pal patents, none of the
                                                                                             23   elements of the ’721 patent’s claims recite an inventive concept, either individually or as an
                                                                                             24   ordered combination. For example, the claims (including claim 38) recite generic computer
                                                                                             25   components (like a “wireless apparatus,” a “processor circuit,” a “network interface,” and a
                                                                                             26   “server”) that VoIP-Pal did not invent and that operate in their expected manner.
                                                                                             27          70.     The claims of the ’721 patent are invalid under 35 U.S.C. §§ 102 and/or 103
                                                                                             28   because the claims are anticipated and/or rendered obvious by prior art. The prior art anticipating
                                                                                              1                                                    17
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                        CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 19 of 20



                                                                                              1   and/or rendering the claims obvious includes the references cited during prosecution of the ’721
                                                                                              2   patent as well as patent references, printed publications and/or prior art systems described in
                                                                                              3   printed publications prior to the earliest effective filing date of the ’721 patent. Such prior art
                                                                                              4   references teach and disclose to a person of ordinary skill in the art individually or in combination
                                                                                              5   the limitations of the claims of the ’721 patent.
                                                                                              6          71.     The claims of the ’721 patent are also invalid under 35 U.S.C. § 112. For example,
                                                                                              7   exemplary claim 38 is invalid under 35 U.S.C. § 112 at least because the limitations including
                                                                                              8   “associated with” are indefinite and fail to meet the enablement requirements.
                                                                                              9          72.     In view of the foregoing, there is an actual, justiciable, substantial, and immediate
                                                                                             10   controversy between Verizon, on the one hand, and VoIP-Pal, on the other, regarding whether
                                                                                             11   any claim of the ’721 patent is valid.
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                             12          73.     Verizon is entitled to judgment declaring that the claims of the ’721 patent are
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                             13   invalid under 35 U.S.C. §§ 101, 102, 103, and/or 112.
                                                                              415-653-3750




                                                                                             14                                         PRAYER FOR RELIEF
                                                                                             15          Verizon respectfully requests the following relief:
                                                                                             16          A.      That the Court enter a judgment declaring that Verizon has not infringed, either
                                                                                             17                  directly or indirectly, and does not infringe any valid and enforceable claim of the
                                                                                             18                  ’234 and ’721 patents;
                                                                                             19          B.      That the Court enter a judgment declaring that the claims of the ’234 and ’721
                                                                                             20                  patents are invalid;
                                                                                             21          C.      That the Court declare that this case is exceptional under 35 U.S.C. § 285 and award
                                                                                             22                  Verizon its attorneys’ fees, costs, and expenses incurred in this action;
                                                                                             23          D.      That the Court award Verizon any and all other relief to which Verizon may show
                                                                                             24                  itself to be entitled; and
                                                                                             25          E.      That the Court award Verizon any other relief as the Court may deem just, equitable,
                                                                                             26                  and proper.
                                                                                             27          //
                                                                                             28

                                                                                              1                                                       18
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                         CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
                                                                                                   Case 5:21-cv-05275-BLF Document 1 Filed 07/08/21 Page 20 of 20



                                                                                              1                                           JURY DEMAND
                                                                                              2          Verizon hereby demands a jury trial on all issues and claims so triable.
                                                                                              3

                                                                                              4   Dated: July 8, 2021                             VENABLE LLP

                                                                                              5
                                                                                                                                                  By: /s/ William A. Hector
                                                                                              6                                                   Frank C. Cimino, Jr. (pro hac vice)
                                                                                                                                                  fccimino@venable.com
                                                                                              7                                                   Megan S. Woodworth (pro hac vice)
                                                                                                                                                  mswoodworth@venable.com
                                                                                              8                                                   600 Massachusetts Ave., NW
                                                                                                                                                  Washington, D.C. 20001
                                                                                              9                                                   Telephone: (202) 344-4000
                                                                                                                                                  Facsimile: (202) 344-8300
                                                                                             10
                                                                                                                                                  William A. Hector (SBN 298490)
                                                                                             11                                                   wahector@venable.com
              101 CALIFORNI A STREET, SUITE 380 0




                                                                                                                                                  101 California Street, Suite 3800
                                                                                             12                                                   San Francisco, CA 94111
                                                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                                                                                  Telephone:     (415) 653-3750
                                                                                             13                                                   Facsimile:     (415) 653-3755
                                                                              415-653-3750




                                                                                             14                                                   Attorneys for Plaintiffs
                                                                                                                                                  Cellco Partnership d/b/a Verizon Wireless;
                                                                                             15                                                   Verizon Services Corp.; and
                                                                                                                                                  Verizon Business Network Services LLC
                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26
                                                                                             27

                                                                                             28

                                                                                              1                                                  19
                                                                                                  COMPLAINT FOR DECLARATORY JUDGMENT OF                                     CASE NO. 5:21-cv-05275
                                                                                              2   NON-INFRINGEMENT AND INVALIDITY
